


109 HR 5651 IH: To revise the boundary of the Fort Bowie National

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5651
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Kolbe introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To revise the boundary of the Fort Bowie National
		  Historic Site, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fort
			 Bowie National Historic Site Boundary Revision Act of 2006.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)Fort Bowie,
			 established in 1862—
					(A)was the focal point
			 of military operations against Geronimo and his band of Apaches; and
					(B)the site of the
			 Bascom Affair, a wagon train massacre, and the battle of Apache Pass, where
			 under the direction of Mangus Colorados and Cochise a large force of Chiricahua
			 Apache fought the California Volunteers.
					(2)Fort Bowie
			 National Historic Site was established by Congress on August 30, 1964—
					(A)to preserve the
			 adobe walls of various post buildings and the ruins of the Butterfield Stage
			 Station; and
					(B)to commemorate the
			 story of the bitter conflict between the Chiricahua Apaches and the United
			 States military.
					(b)PurposeThe
			 purpose of this Act is to modify the boundary of Fort Bowie National Historic
			 Site in order to—
				(1)protect and
			 interpret the site of the Bascom-Cochise Affair;
				(2)protect and
			 interpret the site where Geronimo and approximately 37 warriors, women, and
			 children surrendered to General Nelson A. Miles;
				(3)provide greater
			 opportunities for visitor understanding of the complete story of Fort Bowie;
			 and
				(4)protect the
			 cultural landscape of the site.
				3.Boundary of Fort
			 Bowie National Historic SiteThe first section of the Act of August 30,
			 1964 (78 Stat. 681), is amended—
			(1)by striking
			 That the and inserting the following:
				
					1.(a)The
						;
			(2)by striking
			 this Act: Provided, and all that follows
			 through the period and inserting this Act.; and
			(3)by adding at the
			 end the following new subsection:
				
					(b)The boundary of
				the Fort Bowie National Historic Site is modified to include the approximately
				715 acres generally depicted on the map entitled Fort Bowie National
				Historic Site, Proposed Boundary Revision, numbered 424/80,017, and
				dated _______. The map shall be on file and available for inspection in the
				appropriate offices of the National Park Service, Department of the
				Interior.
					.
			4.Quillian Well Road
			 accessSection 4 of the Act of
			 August 30, 1964 (78 Stat. 681), is amended—
			(1)by redesignating
			 section 4 as section 5; and
			(2)by inserting after
			 section 3 the following new section:
				
					4.The National Park Service shall allow
				public access on the Quillian Well Road to adjacent Bureau of Land Management
				property in accordance with applicable National Park Service laws and
				regulations.
					.
			5.Authorization of
			 appropriationSection 5 of the
			 Act of August 30, 1964 (78 Stat. 681), as redesignated by section 4 of this
			 Act, is amended to read as follows:
			
				5.There is authorized to be appropriated such
				sums as may be necessary to carry out this
				Act.
				.
		
